       Case: 1:19-cv-02952 Document #: 19 Filed: 05/22/19 Page 1 of 2 PageID #:432




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  ART AKIANE LLC,                                 )
                                                  )
           Plaintiff,                             )
                                                  )       Case No. 19-cv-02952
  v.                                              )
                                                  )       Judge Edmond E. Chang
 ART & SOULWORKS LLC, and                         )
 CAROL CORNELIUSON,                               )
                                                  )
           Defendants.                            )

                         CORPORATE DISCLOSURE STATEMENT

         Defendant Art & SoulWorks LLC (“ASW”) submits its Corporate Disclosure Statement

under Fed. R. Civ. P. Rule 7.1 and Local Rule 3.2, and states:

         ASW is a privately-held Colorado limited liability company. All of ASW’s members are

individuals and no member of ASW is a publicly-held entity. No publicly-held corporation owns

any percentage of ASW.



 Dated: May 22, 2019                                  Respectfully submitted,

                                                      /s/ Nicole N. Auerbach

                                                      Nicole N. Auerbach
                                                      Patrick J. Lamb
                                                      Salvador Carranza
                                                      ELEVATENEXT LAW
                                                      218 N. Jefferson Street, Suite 300
                                                      Chicago, IL 60661
                                                      (312) 676-5460 - Telephone
                                                      (312) 676-5499 - Facsimile
                                                      nicole.auerbach@elevatenextlaw.com
                                                      Patrick.lamb@elevatenextlaw.com
                                                      Salvador.carranza@elevatenextlaw.com
    Case: 1:19-cv-02952 Document #: 19 Filed: 05/22/19 Page 2 of 2 PageID #:432




                               CERTIFICATE OF SERVICE

       I certify that on May 22, 2019, I caused a copy of the attached Corporate Disclosure

Statement to be served upon all counsel of record via the Court’s ECF system.



                                                   /s/ Nicole N. Auerbach
                                                   Nicole N. Auerbach
